Citation Nr: 0704846	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-20 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1944.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied a rating in excess of 30 percent for 
generalized anxiety disorder.  

The veteran appealed the RO's decision.  In February 2003, he 
testified at a hearing at the RO in support of his appeal.  

Before the matter was certified to the Board, in a November 
2005 rating decision, the RO increased the rating for the 
veteran's service-connected generalized anxiety disorder to 
50 percent.  Although an increased rating was granted, the 
issue remains in appellate status, as the veteran has 
indicated his continued dissatisfaction with the rating 
currently assigned.  See also AB v. Brown, 6 Vet. App. 35 
(1993) (holding that a decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal).

In December 2006, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
age.  In February 2007, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

In connection with his appeal, the veteran requested and was 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  In April 2006, however, he cancelled the hearing, 
citing medical reasons.  Absent an additional hearing 
request, the Board will proceed with consideration of this 
appeal based on the evidence of record.  




FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is manifested by symptoms such as anxiety, panic attacks, 
suspiciousness, memory loss, mood swings, and periods of 
agitation, productive of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30, Diagnostic Code 
9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a July 2002 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also generally advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, --- Vet. App. ----, 2006 WL 
3740614 (Vet. App. Dec 21, 2006) (NO. 02-1077).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  
Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  There are no relevant, 
outstanding medical records evident from a review of the 
record.  In fact, the veteran has indicated that he has not 
received psychiatric treatment since June 2000.  Moreover, in 
a March 2006 letter, the veteran indicated that he had no 
additional evidence to submit and asked that his claim be 
decided as soon as possible.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  The Board finds that the report of this examination 
provides the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The Board has considered the arguments of the veteran's 
representative, raised in a December 2006 informal hearing 
presentation, that the VA examination referenced above is 
over four years old.  However, the veteran has not 
specifically indicated that his psychiatric condition has 
changed since that examination was conducted.  In that 
regard, the Board notes that there remains no indication that 
he is currently under psychiatric treatment.  For these 
reasons, the Board finds that the medical evidence currently 
of record is sufficient upon which to base its decision.  
Thus, the Board finds that delaying this matter for an 
additional examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).  This is particularly true in light of the 
veteran's March 2006 statement asking that his claim be 
decided as soon as possible.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  

Background

The veteran's service medical records show that in February 
1944, he was medically discharged from service due to 
dementia praecox.  In an April 1944 rating decision, the RO 
granted service connection for dementia praecox and assigned 
an initial 100 percent rating.

Subsequent VA psychiatric examinations conducted in May 1945 
and May 1948 showed that the veteran's psychiatric symptoms 
had improved.  The diagnosis recorded on the May 1948 VA 
medical examination report is dementia praecox, in full 
remission.  In a June 1948 rating decision, the RO decreased 
the rating for the veteran's service-connected psychiatric 
disorder to 10 percent.

In June 1998, the veteran submitted a claim for an increased 
rating, stating that his service-connected psychiatric 
disability had become more severe.  In support of his claim, 
he submitted a letter from his private physician who noted 
that the veteran suffered from anxiety attacks and sleep 
problems as a result of his service-connected psychiatric 
disorder.  

The veteran underwent VA psychiatric examination in June 
1998, at which he described problems with anxiety, as well as 
feelings of uneasiness.  He also described an increased 
startle response.  The diagnosis was generalized anxiety 
disorder, mild to moderate.  

Based on this evidence, in a November 1998 rating decision, 
the RO assigned a 30 percent rating for the veteran's 
service-connected psychiatric disorder, now characterized as 
generalized anxiety disorder.

In June 2002, the veteran submitted his most recent claim for 
an increased rating for generalized anxiety disorder.  In 
support of his claim, he submitted three August 2002 lay 
statements.

In the first statement, the veteran's former supervisor 
indicated that the veteran had displayed signs of anxiety on 
the job which impaired his judgment.  He indicated that he 
also witnessed the veteran having panic attacks and noted 
that he had difficulty socializing with others.

In the second statement, an individual who had known the 
veteran for 40 years indicated that the veteran had a very 
nervous disposition.  He indicated that when someone nearby 
dropped something, the veteran "will jump out of his 
chair."  

In the third statement, an individual who had known the 
veteran for many years observed that the veteran had lately 
become more anxious and suspicious of others.  He indicated 
that it was difficult to talk to the veteran anymore as he 
was very anxious and would interrupt incessantly.  

In a June 2002 letter, the veteran's private physician 
indicated that the veteran had occupational and social 
impairment with occasional decrease in work efficiency due to 
symptoms of anxiety, panic attacks, and suspiciousness.  He 
also noted that the veteran suffered from some memory loss, 
mood swings, and periods of agitation.  

The veteran underwent VA psychiatric examination in September 
2002.  He indicated that since his last examination, he felt 
as if he had "gone downhill" and had more worries.  He 
indicated that he had a hard time getting along with others 
and felt irritable.  The veteran stated that he had a 
difficult time sitting still.  He indicated that he was not 
currently taking any psychiatric medications, nor was he 
seeing a psychiatrist.  In fact, the veteran stated that he 
had received no psychiatric treatment since June 2000.

Mental status examination revealed that the veteran was alert 
and oriented.  His general appearance was obese.  His mood 
was irritable and affect was congruent.  His speech was 
pressured, rapid in rate and loud.  His psychomotor activity 
was somewhat agitated and hyperactive.  Thought form was 
tangential.  Content was devoid of any lethality or 
psychosis.  The veteran denied suicidal or homicidal 
ideation.  He denied ever having panic attacks.  He 
complained of short term memory problems.  He had no 
complaints related to sleep, appetite, energy or 
concentration.  His insight and judgment were limited.  The 
diagnosis was generalized anxiety disorder.  The examiner 
assigned a Global Assessment of Functioning scale score (GAF) 
Score of 65.  

At a February 2003 hearing, the veteran testified that he was 
often worried which caused him to lay awake at night, 
interfering with his ability to sleep.  He indicated that he 
currently had more anxiety than he had ever had.  The 
veteran's friend indicated that the veteran exhibited memory 
problems; for example, he sometimes called him to discuss an 
issue they had previously discussed thoroughly.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Generalized anxiety disorders are rated under 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2006).  

Under those criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006). 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  See 38 
C.F.R. § 4.126 (2006).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.
The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)).  

GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id. 


Analysis

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the a rating in excess of 
50 percent for generalized anxiety disorder is not warranted.  

The evidence shows that the veteran receives no psychiatric 
treatment or medications.  His symptoms appear to be limited 
to symptoms such as anxiety, panic attacks, suspiciousness, 
memory loss, impaired judgment, mood swings, and periods of 
agitation.  The objective evidence of record shows that the 
veteran's psychiatric disability produces occupational and 
social impairment, with reduced reliability and impairment.  
Given these findings, the Board concludes that the currently-
assigned 50 percent rating under Diagnostic Code 9400 is 
appropriate.  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 50 percent 
for generalized anxiety disorder.  

As noted, in order to warrant a 70 percent rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In this case, at the September 2002 VA psychiatric 
examination, the veteran specifically denied suicidal 
ideation.  The evidence does not show, nor has the veteran 
reported, that he engages in obsessional rituals which 
interfere with his routine activities.  Similarly, 
examination and lay statements show that the veteran's speech 
is pressured, rapid in rate and loud, but it is not 
illogical, obscure, or irrelevant.  Likewise, while the 
veteran, his private physician, and his acquaintances report 
that the veteran has experienced panic attacks, there is no 
evidence to suggest that such attacks are near-continuous and 
affect the veteran's ability to function independently, 
appropriately and effectively.  Indeed, at the September 2002 
VA psychiatric examination, the veteran denied panic attacks.  

In addition, the veteran reports that his service-connected 
psychiatric disorder is manifested by irritability.  However, 
there is no evidence, nor does the veteran contend, that he 
has impaired impulse control or periods of violence.  He has 
not neglected his personal appearance and hygiene, according 
to the September 2002 VA psychiatric examination report.  The 
veteran reports that he tends to worry, which would 
undoubtedly produce difficulty in adapting to stressful 
circumstances.  However, while he reports difficulty getting 
along with others, he is not shown to be unable to establish 
and maintain effective relationships.  Rather, he appears to 
have maintained several long-term friendships.  

The Board also notes that according to the September 2002 VA 
psychiatric examiner, a GAF score of 65 is appropriate for 
the veteran's psychiatric symptomatology.  As set forth 
above, this score is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning.  

For the reasons discussed above, the Board finds that the 
criteria for a rating in excess of 50 percent under 
Diagnostic Code 9400 have not been met.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim 
must be denied.  See 38 U.S.C.A §5107.

In reaching this decision, the Board has considered an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2006), but 
notes that the veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  

While the veteran's service-connected anxiety disorder has 
been shown to interfere with his occupational ability, such 
interference is reflected in the 50 percent rating that is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

The Board additionally observes that there do not appear to 
be any unusual clinical aspects of the service-connected 
generalized anxiety disorder noted in the medical records, 
and the veteran and his representative have neither 
identified such or indicated that such exist.  Thus, absent 
any objective evidence that the veteran's generalized anxiety 
disorder, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


